Appeal (1) from a judgment of the Supreme *878Court, Kings County, rendered June 8, 1967, convicting defendant of attempted rape in the first degree and of assault in the second degree, upon a jury verdict after a third trial, and imposing sentence and (2) from so much of an undated order of said court, made upon a decision rendered May 8, 1967, as denied defendant’s motion to suppress evidence of identification allegedly obtained in violation of his constitutional rights. Case remitted to the trial court for a hearing as to whether the victim-witness’ in-court identification was tainted by the improper show-up (People v. Hill, 22 N Y 2d 686). In the interim the appeal will be held in abeyance. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.